724 N.W.2d 473 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Alan MAXON, Sr., Defendant-Appellant.
Docket No. 131854, COA No. 267481.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the July 26, 2006 judgment of the Court of Appeals is considered. We DIRECT the Lapeer County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall pay particular attention to the defendant's contention that the Lapeer Circuit Court sentenced him under the judicial sentencing guidelines rather than under the applicable legislative sentencing guidelines, MCL 777.1 et seq.
The application for leave to appeal remains pending.
MARILYN J. KELLY, J., would remand this case for resentencing.